Case 1:18-cv-05427-JSR Document 280 Filed 10/16/19 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

SIMO HOLDINGS INC.

Plaintiff,

CIVIL ACTION NO. 18CV5427 (JSR)
-V-

TECHNOLOGY LIMITED, AND

HONG KONG UCLOUDLINK NETWORK
UCLOUDLINK (AMERICA), LTD.

Defendants.

ewe er ewe we ee ee ee ee ee Be ew ee ee x
pRrefosen] Hy
AMENDED JUDGMENT

On June 12, 2019, this Court entered judgment in the above-captioned matter awarding
plaintiff SIMO Holdings Inc. $2,183,562.40 in compensatory damages and enhancing those
damages by thirty percent to $2,838,631.12. ECF 207. Following several motions for amendment
of the judgment, the court amends the judgment and awards SIMO Holdings Inc. the following
damages and interest to plaintiff as follows:

Compensatory Damages: $7,540,221

Thirty percent enhancement of compensatory damages!: $655,069

Pre-judgment interest at the prime rate?: $35,364

 

‘Applied only to compensatory damages of $2,183,562.40 specifically found by the jury as of the
date of the jury verdict.

2 Applied only to compensatory damages of $2,183,562.40 specifically found by the jury as of
the date of the jury verdict.

 
Case 1:18-cv-05427-JSR Document 280 Filed 10/16/19 Page 2 of 2

Judgment is hereby entered holding defendants Hong Kong uCloudlink Network
Technology Limited and Ucloudlink (America), Ltd. jointly and severally liable to plaintiff
SIMO Holdings Inc. in the amount of $8,230,654.

The rate of post-judgment interest shall be the weekly average one-year constant maturity

Treasury yield, compounded annually. 28 U.S.C. § 1961 (a), (b).

SO ORDERED.
Dated: New York, NY Se J § 3 J Y
October /8, 2019 Hon. Jed S. Rakoff, U.S.D.J.

 
